Citation Nr: 0704402	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-19 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected anxiety disorder.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from November 2003 and October 2006 rating decisions 
by which the RO granted increased ratings for the veteran's 
service-connected anxiety disorder.  Although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this matter continues before the Board.

In January 2006 the veteran testified at a Board hearing.  
The undersigned presided.  In March 2006, the Board remanded 
this case to the RO for additional development of the 
evidence and other procedural action.

This case has been advanced on the Board's docket due to good 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2006).  


FINDING OF FACT

The veteran's anxiety disorder is manifested by no more than 
a global assessment of functioning (GAF) score of 45, some 
panic and depression and social isolation with regular 
contact with family members and full orientation, normal 
speech and thought processes, an ability to function 
independently, and fair insight, judgment, and impulse 
control.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 50 percent for the veteran's service-connected 
anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in April and July 2006 letters, the RO notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also advised the veteran to identify any 
additional information that he felt would support his claim 
and to submit any relevant evidence in his possession.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  Furthermore, the July 2006 letter discussed 
effective dates pursuant to the Court's holding in 
Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, VA medical records are on file, and the record contains 
copies of VA psychiatric examination reports completed in 
furtherance of the veteran's claim.  The veteran has not 
indicated that there is any outstanding evidence that is 
relevant to his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected anxiety disorder has been 
rated 50 percent by the RO under the provisions of Diagnostic 
Code 9400.  38 C.F.R. § 4.130.  

Under Diagnostic Code 9400, a 50 percent evaluation is 
warranted where there is evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for a service-connected 
mental disorder where it results in total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusion or 
hallucination; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closes relatives, own 
occupation, or own name.

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

In October 2002, the veteran asserted that he had been 
suffering from anxiety intermittently for 50 years.  He 
indicated that he took psychotropic medication in the past 
but no longer did.  

In January 2003, a VA examiner assessed a GAF score of 70.

On May 2003 VA psychiatric examination, the veteran reported 
that he used Ativan to control anxiety symptoms but denied a 
history of psychiatric hospitalizations.  The veteran 
reported mild anxiety and nervousness.  On examination, he 
was cooperative.  His mood was neutral.  Speech and affect 
were appropriate.  There were no perceptual problems.  The 
veteran's thought processes and content were normal.  There 
was no evidence of suicidal or homicidal ideation, and the 
veteran was oriented in all spheres.  Insight, judgment, and 
impulse control were fair.  The veteran had a good 
relationship with family members and had a small social 
network.  He was retired.  The examiner diagnosed anxiety 
disorder not otherwise specified and assigned a GAF score of 
60 stating that the veteran had mild to moderate symptoms.

In September 2005, the veteran a GAF score of 55 was 
assessed.

In August 2006, the veteran underwent another VA psychiatric 
examination.  On examination, the veteran reported that his 
anxiety was worsening.  His sleep was poor and he indicated 
that he had difficulty relating to people.  Moreover, he 
asserted that he had no friends.  He stated that he could not 
trust others and that he was depressed and had panic attacks.  
These symptoms were moderately severe in nature, but the 
veteran asserted that they were constant without remission.  
The veteran's wife passed away in 2003, but he had a good 
relationship with his three children.  He was not in touch 
with anybody else and appeared isolated.  The veteran spent 
most of his time at home watching television.  He could 
perform the activities of daily living.  Objectively, the 
veteran was cooperative but depressed.  His affect was 
blunted, but his speech was normal.  There was no evidence of 
homicidal or suicidal ideation, and the veteran was oriented 
to person, place, and time.  Insight, judgment, and impulse 
control were fair.  The examiner noted that the veteran was 
82 years old.  The examiner diagnosed generalized anxiety 
disorder and assigned a GAF score of 45.  The examiner opined 
that the veteran suffered moderately severe symptoms and that 
he was isolated.  However, the veteran was considered 
competent, and his anxiety disorder did not inhibit 
employment, according to the examiner.

The veteran's anxiety disorder appears to have worsened 
during the course of this appeal.  The question before the 
Board is whether his anxiety disorder warrants a disability 
rating is excess of 50 percent.  

The veteran's latest and lowest GAF score was 45, reflective 
of serious symptoms or any serious impairment in social, 
occupational, or school functioning.  The August 2006 
examiner described the veteran's anxiety as moderately 
severe.  The examiner, however, indicated that the veteran's 
anxiety disorder in itself did not prevent the veteran from 
pursuing employment.  Moreover, the examiner indicated that 
the veteran was fully competent.  A 70 percent evaluation 
would entail such disability manifestations as deficiencies 
in judgment, family relationships, and work.  In the 
veteran's case, all of the foregoing appear to be intact.  
Indeed, it seems that the veteran is not working due to 
advanced age and not because of his service-connected anxiety 
disorder.  He is in touch with his children, and his judgment 
has been assessed as fair.  Furthermore, suicidal and 
homicidal ideation, obsessional rituals, abnormal speech, 
lack of impulse control, disorientation, and neglect of 
personal hygiene have not been shown.  All of the foregoing 
are symptoms and manifestations associated with a 70- percent 
disability rating for psychiatric disorders.  Moreover, 
although the veteran does not work, his disability does not 
prevent it.  The Board acknowledges that the veteran suffers 
from regular panic attacks and depression.  In recent times, 
moreover, he has become isolated and does not maintain 
effective relationships.  However, the panic attacks and 
depression do not prevent the veteran from functioning 
independently, and the veteran is not so isolated that he has 
no contact with others.  Although he does not appear to 
socialize, he does have regular contact with his children.  

As apparent from the analysis above, the veteran does not 
suffer from the very serious symptoms and manifestations of 
psychiatric disability associated with a 70 percent 
disability rating.  Such rating, therefore, is denied.  
38 C.F.R. § 4.130, Diagnostic Code 9400.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected anxiety disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


